In an action for divorce, order denying plaintiff’s motion to amend the final decree modified by striking out everything following the words “ hereby is ” and by substituting in place thereof a paragraph providing that the motion be granted to the extent of directing an addition to the final decree of a decretal paragraph stating that inasmuch as the plaintiff has furnished proof of the sale of the Scarsdale property the defendant shall pay the plaintiff $350 per month commencing December 12, 1947. As thus modified, the order, insofar as appealed from, is affirmed, without costs and without prejudice to any further application, as plaintiff may be advised. We construe the final decree as requiring an increase in the award as of the date of proof of sale of the real property; and we hold that plaintiff’s affidavit herein is sufficient proof. The papers do not disclose grounds for a further increase in the award. Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur. Settle order on notice.